Citation Nr: 0307049	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than July 11, 1996, 
for the assignment of a 70 percent rating for the service-
connected post-traumatic stress disorder (PTSD) and a total 
rating based on individual unemployability (TDIU) due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel





INTRODUCTION

The veteran had active service from June 1968 to March 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the RO.  

The record indicates the veteran canceled a hearing scheduled 
in January 2001 before a Member of the Board.  

The Board remanded the case to the RO for additional 
development of the record in March 2001.  



FINDINGS OF FACT

1.  The veteran originally filed a claim of service 
connection for PTSD on November 28, 1994.  

2.  Prior to July 11, 1996, the service-connected PTSD is 
shown to have been productive of a disability picture that 
more nearly approximates that of severe social and industrial 
inadaptability; totally incapacitating symptoms such as 
fantasy, confusion, panic, explosions of aggressive energy, 
and virtual isolation in the community are not demonstrated   

3.  Prior to July 11, 1996, the service-connected PTSD is 
shown to have been productive of a disability picture that 
more nearly approximate that of an inability to engage in 
substantially gainful employment consistent with his work 
experience and educational background.  



CONCLUSIONS OF LAW

Effective on November 28, 1994, a 70 percent rating for the 
service-connected PTSD and a TDIU rating due to service-
connected disability is for application.  38 U.S.C.A. 
§§ 5107, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

In this case, the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the earlier remand 
action by the Board.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claim.  

Accordingly, the veteran is not prejudiced thereby, because 
there is no factual development, which could require VA 
assistance or additional notice.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  


II.  An Effective Date Earlier than July 11, 1996, for the 
Assignment of a 70 Percent Rating for the Service-Connected 
PTSD and for the Award of a TDIU

A.  Factual Background

A report of VA examination dated in October 1971 shows a 
diagnosis of chronic anxiety reaction (moderate) with mixed 
depression.  

In a December 1971 rating decision, the RO granted service 
connection for anxiety reaction with depression and assigned 
a 10 percent rating under Diagnostic Code 9400, effective in 
March 1971.  

On November 28, 1994, the veteran submitted a claim for 
service connection for PTSD.  

In a September 1995 rating decision, the RO denied service 
connection for PTSD in the absence of a proper diagnosis.  
The records reflect that a letter sent to the veteran to 
notify him of a scheduled examination in August 1995 was 
returned by the Post Office as undeliverable.  

In October 1995, the veteran submitted additional evidence of 
service awards in support of his claim of service connection 
for PTSD.  

The VA progress notes dated in November 1995 show an 
assessment of PTSD.  

The veteran was evaluated by a mental health counselor in May 
1996.  He reported his experiences in the Republic of 
Vietnam.  He reported that, upon returning home, he tried to 
go to college but had trouble adjusting.  He then worked for 
a company for approximately one year and quit; and was 
rehired, worked two more years and was then fired.  The 
veteran reportedly was drinking heavily at the time and had 
many different odd jobs and periods of unemployment.  He 
reportedly last worked in February 1996.  The veteran was 
currently living in a tent on a friend's property.

The veteran underwent a VA examination on July 11, 1996.  The 
examiner noted that the veteran was cooperative, but related 
in a distant and superficial manner.  Upon examination, the 
veteran was noted to be tense, anxious, somewhat suspicious 
and easily irritable with underlying anger.  The veteran's 
speech was coherent and relevant, but his association became 
somewhat loose when anxious.  The veteran's mood was anxious 
and depressed; his affect was constricted.  His cognitive 
functioning was average; judgment was fair.  The diagnosis 
was that of PTSD, formerly diagnosed as anxiety reaction with 
depression.  

In an October 1996 rating decision, the RO indicated that the 
veteran's service-connected anxiety neurosis with depression 
would now be rated as that of PTSD.  A 30 percent rating was 
assigned for the service-connected PTSD under Diagnostic Code 
9411, effective from the date of claim for service connection 
for PTSD on November 18, 1994.  

The records received from the Social Security Administration 
in May 1998 reflect that the veteran had not engaged in 
substantial gainful activity since April 1, 1996.  These 
records also reflect a May 1997 opinion of the veteran's 
treating psychiatrist, noting that the veteran had been 
considered to be totally disabled and unemployable due to the 
severity of his PTSD.  

On July 30, 1998, the veteran submitted his formal 
application for a TDIU rating.  

A report of VA examination dated in April 1999 shows a 
diagnosis of PTSD, chronic, severe with anxious and 
depressive features.  A GAF (Global Assessment of 
Functioning) score of 45 was assigned, indicative of serious 
impairment in social and occupational functioning.  The VA 
examiner commented that the veteran's constricted affect and 
high level of anger appeared to make him unemployable at that 
time.  

In a May 1999 rating decision, the RO assigned an increased 
evaluation for the service-connected PTSD from 30 percent to 
70 percent and a TDIU rating due to service-connected 
disability, effective on May 6, 1998.  

In a July 2002 rating decision, the RO assigned an increased 
evaluation of 70 percent for the service-connected PTSD and a 
TDIU rating, effective from the date of VA examination on 
July 11, 1996.  


B.  Legal Analysis

The veteran asserts that a higher rating for the service-
connected PTSD and the TDIU rating should be assigned from 
the original date of his claim in November 1994.  


(1)  PTSD

The effective date of an award of service connection is the 
day after separation from service or the date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise, the date of receipt of the claim or 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(ii) (2002).  

In this case, the veteran submitted an original claim of 
service connection for PTSD on November 28, 1994, which was 
more than one year after his separation from service.  Hence, 
the Board is precluded from assigning an effective date 
earlier than November 28, 1994, for the assignment of 
compensation for the service-connected PTSD.  

In general, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400.  

If it is factually ascertainable that the disability 
increased within one year preceding the date of claim for the 
increased rating, the effective date of increased 
compensation will be the date the disability increased within 
that year.  38 C.F.R. § 3.400(o)(2).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The regulations in effect prior to July 11, 1996, for the 
evaluation of PTSD were as follows:

A 30 percent evaluation is warranted when 
there is definite impairment in the 
ability to establish or maintain 
effective and wholesome relationships 
with people and psychoneurotic symptoms 
resulting in such reductions in 
initiative, flexibility, efficiency, and 
reliability levels as to produce definite 
industrial impairment.

A 50 percent rating requires that the 
ability to establish or maintain 
effective or favorable relationships with 
people be considerably impaired and that 
reliability, flexibility, and efficiency 
levels be so reduced by reason of 
psychoneurotic symptoms as to result in 
considerable industrial impairment.

A 70 percent evaluation is warranted 
where the ability to establish or 
maintain effective or favorable 
relationships with people is severely 
impaired and the psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain and retain employment.

A 100 percent evaluation requires that 
attitudes of all contacts except the most 
intimate be so adversely affected as to 
result in virtual isolation in the 
community and there be totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes (such as fantasy, confusion, 
panic, and explosions of aggressive 
energy) associated with almost all daily 
activities resulting in a profound 
retreat from mature behavior.  The 
veteran must be demonstrably unable to 
obtain or retain employment.  

38 C.F.R. § 4.132 including Diagnostic Code 9411, effective 
prior to Nov. 7, 1996.  

In this case, a report of the July 1996 VA examination 
reflects moderate to severe symptomatology attributed to the 
now service-connected PTSD.  

The evidence at that time showed that the veteran had many 
different odd jobs, as well as many periods of unemployment.  
The records received from the Social Security Administration 
reflect that the veteran had not engaged in substantial 
gainful activity since April 1, 1996.  Moreover, in a letter 
dated in May 1997, the veteran's treating psychiatrist had 
also found the veteran to be totally disabled and 
unemployable due to the severity of his PTSD.  

At the VA examination in April 1999, the VA examiner noted 
that the veteran's constricted affect and high level of anger 
made him unemployable.  A GAF score of 45 was assigned, 
indicative of serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  

The evidence in this regard does show that the service-
connected disability picture prior to July 11, 1996, more 
nearly approximated that consistent with severe social and 
industrial impairment, as well an inability to obtain and 
retain substantially gainful employment.  

The medical evidence does not indicate the presence of 
totally incapacitating symptoms such as fantasy, confusion, 
panic, explosions of aggressive energy, and virtual isolation 
in the community or other manifestations that would warrant a 
rating higher than 70 percent prior to July 11, 1996.  

In this regard, the veteran originally filed a claim for 
service connection for PTSD on November 28, 1994.  In a 
September 1995 rating decision, the RO denied service 
connection.  The Board notes that the RO granted service 
connection, effective on November 28, 1994, the date of 
receipt of the veteran's original claim.  

The Board finds in this case that it was factually 
ascertainable that the service-connected PTSD was likely 
productive of severe social and industrial inadaptability 
during the course of this appeal.  

The findings of the first VA examination that evaluated the 
severity of the service-connected disability in July 1996 can 
only be construed as corroborating the veteran's claim for 
service connection for PTSD in November 1994, and for his 
appeal of a higher initial rating.  

Accordingly, the Board concludes that the effective date for 
the assignment of the 70 percent rating for the service-
connected PTSD should be November 28, 1994.  


(2)  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  

The veteran has two service-connected disabilities:  
(1) PTSD; and (2) a skin disorder, rated 10 percent 
disabling.  The veteran's service-connected PTSD is now shown 
to be rated as 70 percent disabling under Diagnostic Code 
9411.  

Because the veteran's disability is rated at the 70 percent 
level, he meets the percentage requirements under 38 C.F.R. § 
4.16(a) for consideration of a total rating for compensation 
purposes based on unemployability.  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  

The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356. 358 (1991).  

The question here is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The record shows that the veteran has at least 13 years of 
education; he has work experience in one company for two 
years and has held many odd jobs, although he has not worked 
since April 1, 1996.  

It is the opinion of one VA examiner in April 1999 that the 
veteran was not employable because of the severity of his 
service-connected PTSD.  

The VA examiner supported this opinion by noting that the 
veteran's constricted affect and high level of anger appeared 
to make him unemployable.  

Likewise, the veteran's treating psychiatrist had earlier 
found the veteran to be totally disabled and unemployable due 
to the severity of his PTSD in May 1997.  

The Board recognizes that the veteran had been awarded Social 
Security disability benefits, and this factor is pertinent to 
his claim for a TDIU.

After consideration of all the evidence, it is the Board's 
opinion that, prior to July 11, 1996, the veteran's service-
connected disability picture more nearly approximates that 
consistent with an inability to perform substantially gainful 
employment with regard to his occupational experience and 
level of education.  38 C.F.R. § 3.340, 3.341, 4.16.  

Under the circumstances, the Board finds that the service-
connected disability is shown to have likely precluded him 
from working at substantially gainful employment during the 
entire course of this appeal.  

Thus, the level of impairment for the assignment of a 70 
percent rating for the service-connected PTSD has been shown 
to have existed since the effective date of the grant of 
service connection.  

Accordingly, the Board finds that the effective date for the 
award of a TDIU rating due to service-connected disability 
should also be on November 28, 1994.  



ORDER

An effective date of November 28, 1994, for the assignment of 
a 70 percent rating for the service-connected PTSD and a TDIU 
rating due to service-connected disability is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

